Case: 1:20-cr-00290-PAG Doc #: 8 Filed: 06/11/20 10f 10. PagelD #: 193

NGSA
OR Tine Hs a. 4 Un
IN THE UNITED STATES DISTRICT COURT CLs Teer Co
FOR THE NORTHERN DISTRICT OF OHIO “Ang, OF one

EASTERN DIVISION

) JUDGE GAUGHAN
CASE NO. 1:20 CR 290 =

Title 18, United States Code,
Sections 371, 844(h)(1) and (m),
2101(a), and 23 1(a)(2)

UNITED STATES OF AMERICA,
Plaintiff,

V.

 

BRANDON MICHAEL ALTHOF LONG,
DEVON BRYCE POLAND,

Defendants.
GENERAL ALLEGATIONS

1, On or about May 30, 2020, there was a peaceful protest march planned in
Cleveland, Ohio, in the Northern District of Ohio, starting at Willard Park, on the northwest
corner of Lakeside Avenue and East 9th Street, and ending at the Justice Center, located on
Lakeside Avenue between Ontario Avenue and West 3rd Street. The march began at
approximately 2:00 p.m. and was scheduled to end at approximately 5:00 p.m.

2 At approximately 3:30 p.m., certain individuals in front of the Justice Center
began throwing rocks, bottles, and other items at law enforcement officers. Some individuals
used spray paint to vandalize buildings, streets, and other structures with anti-police and anti-
government slogans.

a At approximately 3:50 p.m., members of the Cuyahoga County Sherriff's Office
began using non-lethal techniques to disperse the crowds in front of the Justice Center. Certain
individuals continued to throw items at the police and vandalize structures. At least three

Cleveland Police Department zone cars were set on fire by individuals in the crowd.
Case: 1:20-cr-00290-PAG Doc #: 8 Filed: 06/11/20 2 of 10. PagelD #: 194

4. From approximately 4:00 p.m. until approximately 9:45 p.m., certain
demonstrators continued to break windows of the Justice Center and surrounding buildings,
knock over garbage cans and conduct other acts of vandalism, An additional four city-owned
cars were set on fire during this time. The Cleveland Police Department and the City of
Cleveland issued orders via megaphone, Twitter, social media, and contact with news outlets for
all demonstrators to disperse. "

5. At approximately 7:30 p.m., the Cleveland Police Department and the City of
Cleveland issued a curfew to begin at 8:00 p.m. and remain in effect until 12:00 p.m. on May 31,
2020.

6. At approximately 7:30 p.m., the Cleveland Police Department and the City of
Cleveland issued an order establishing a civil order prohibiting any persons from being on the
streets or in a vehicle in downtown Cleveland. |

7. Facebook is an Internet-based communication platform that can be accessed by
computer, smart phone, and other devices that can connect to the Internet, and allows users to,
among other things, post and receive messages to each other using unique screennames.

8. Facebook maintains servers through which messages travel and are stored. These.
servers are located in the State of California.

9, Snapchat is a multimedia messaging app developed by Snap Inc. Snapchat can be
accessed by smart phone and other devices that can connect to the Internet, and allows users to,
among other things, post and receive messages to each other using unique screennames.

10. Snapchat maintains servers through which messages travel and are stored, These

servers are located in the State of California.
 

Case: 1:20-cr-00290-PAG Doc #: 8 Filed: 06/11/20 3 o0f 10. PagelD #: 195

11. A Molotov cocktail is an improvised incendiary device made of a container
containing gasoline or other flammable liquid, and a wick made of a rag or paper inserted in the
top of the container, |

COUNT 1
(Conspiracy to Riot and Cause Civil Disorder, 18 U.S.C. § 371)
The Grand Jury charges:

12. The allegations set forth in paragraphs [ through 11 are incorporated by reference
as if fully set forth herein.

13. On or about May 30, 2020, in the Northern District of Ohio, Eastern Division and
elsewhere, Defendants BRANDON MICHAEL ALTHOF LONG and DEVON BRYCE
POLAND did knowingly and willfully conspire, combine, confederate, and agree with each
other, to commit an offense against the United States, namely:

(1) traveling in interstate commerce and using a facility of interstate commerce with

intent (a) to incite a riot, (b) to organize, promote, encourage, participate in, and carry on

a riot, (c) to commit an act of violence in furtherance of a riot, and (d) to aid and abet any

person in inciting and participating in and carrying on a riot and committing any act of

violence in furtherance of a riot; and during the course of such travel and use thereafter

performed and attempted to perform any other overt act for such purpose specified in (a),

(b), (c) and (d) of this paragraph, in violation of Title 18, United States Code, Section

2101(a); and

(2) transporting in commerce from the Commonwealth. of Pennsylvania to the State of

Ohio a firearm, knowing and having reason to know and intending that the firearm would
 

Case: 1:20-cr-00290-PAG Doc #: 8 Filed: 06/11/20 4 of 10. PagelD #: 196

be used unlawfully in furtherance of a civil disorder, in violation of Title 18, United
| States Code, Section 231(a)(2).
Object of the Conspiracy

14. The object of the conspiracy was to travel in interstate commerce from the
Commonwealth of Pennsylvania to the State of Ohio in order to incite, organize, promote,
encourage, participate in, and carry on a riot; to aid and abet any person in inciting and
participating in and carrying on a riot; and commit any act of violence in furtherance of a riot.

Manner and Means

15. . It was part of the conspiracy that:

A. ALTHOF LONG and POLAND used the chat functionality within Facebook
Messenger and Snapchat, among other facilities of interstate communication, to communicate. |
with each other and others about traveling from the Commonwealth of Pennsylvania to the State
of Ohio on May 30, 2020, to participate in a riot in Cleveland, Chio.

B. ALTHOF LONG and POLAND transported items in interstate commerce from
the Commonwealth of Pennsylvania to the State of Ohio, including a firearm and ammunition,
two containers of Sterno Firestarter Instant Flame Gel, a can of spray paint and a hammer, in
order to use them ina riot in Cleveland, Ohio.

C. ALTHOF LONG and POLAND maintained drivers licenses issued by the

“Commonwealth of Pennsylvania and used roadways and other facilities of interstate
transportation to travel from the Commonwealth of Pennsylvania to the State of Ohio to

participate in a riot in Cleveland, Ohio.
 

 

 

Case: 1:20-cr-00290-PAG Doc #: 8 Filed: 06/11/20 5 of 10. PagelD #: 197

Overt Acts

In furtherance of the conspiracy, and to effect the objects thereof, Defendants and others
performed overt acts in the Northern: District of Ohio and elsewhere, including, but not limited to
the following: |

16. Onor about May 30, 2020, at approximately 5:17 p.m., using Facebook
Messenger, ALTHOF LONG messaged POLAND asking, “Wanna go to Pittsburgh and watch
the riots.”

17.. Onor about May 30, 2020, at approximately 5:19 p.m., using Facebook
Messenger, POLAND replied, “Is there actually riots? IK (I know) philly is wilding.”

18. Onor about May 30, 2020, at approximately 5:20 p.m., using Facebook
Messenger, ALTHOF LONG messaged POLAND, “They lit it on fire Imao (laugh my a** off).”

19. Onor about May 30, 2020, at approximately 5:24 p.m., using Facebook
Messenger, POLAND responded, “I wanna s**t kinda but my future wife needs me.”

20, Onor about May 30, 2020, at approximately 5:25 p.m., using Facebook
Messenger, ALTHOF LONG responded, “This is a once in a life time thing you can witness and
maybe participate in.” |

21. © Onor about May 30, 2020, at approximately 5:25 p.m., using Facebook
Messenger, ALTHOF LONG messaged POLAND, “Or tell her you gotta go overthrow the govt
first.”

22. Onor about May 30, 2020, at approximately 5:42 p.m., using Snapchat,
POLAND messaged N.M., an individual known to the Grand Jury, about attending protests

stating, “I’m gonna go set s**t on fire.”
Case: 1:20-cr-00290-PAG Doc #: 8 Filed: 06/11/20 6 of 10. PagelD #: 198

23, Onor about May 30, 2020, at approximately 6:10 p.m., using Facebook
Messenger, ALTHOF LONG messaged POLAND, “Unless things change. Cleveland seems like
a better spot to riot watch.”

24. On or about May 30, 2020, at approximately 6:11 p.m., using Facebook
Messenger, ALTHOF LONG messaged POLAND, “Police shooting teargas and flash bangs,
Pittsburgh hasn’t had much of that.”

25,  Onor about May 30, 2020, at approximately 7:09 p.m., using Facebook
Messenger, ALTHOF LONG messaged POLAND about buying supplies for their travel to
Cleveland and asked if POLAND wanted goggles. POLAND replied, using Facebook
Messenger, “Yes,” and also asked for “a bandana” and a “backpack.”

26.  Onor about May 30, 2020, at approximately 7:10 p.m., using Facebook
Messenger, POLAND messaged ALTHOF LONG asking, “Should we bring Molotov supplies?”

27. Onor about May 30, 2020, at approximately 7:11 p.m., using Facebook
Messenger, POLAND messaged D.C., an individual known to the Grand Jury, asking, “Bruh you
tryna go to Cleveland and riot?” |

28. Onor about May 30, 2020, at approximately 7:17 p.m., using Facebook
Messenger, ALTHOF LONG responded, “Sadly enough I think I have everything needed for a
Molotov in my car. Like normally.”

29. Onor about May 30, 2020, at approximately 7:18 p.m., using Facebook
Messenger, POLAND messaged D.C., stating, “I’m gonna try bro. ALTHOF is really tryna go
do this s**t.”

30. . On or about May 30, 2020, at approximately 7:20 p.m., using Facebook

Messenger, POLAND messaged D.C., stating, “He’s got Molotov cocktails and everything.”
Case: 1:20-cr-00290-PAG Doc #: 8 Filed: 06/11/20 7 of 10. PagelD #: 199

31. On or about May 30, 2020, at approximately 7:48 p.m., using Facebook
Messenger, POLAND messaged D.C., stating, “Yeah they are locking the city [Pittsburgh]
down. I’m finna loot Cleveland. You want some designer s**t?”

32, On or about May 30, 2020, at approximately 7:48 p.m., using Facebook
Messenger, POLAND messaged ALTHOF LONG, stating, “Pittsburgh is s**t down.”

33. Onor about May 30, 2020, at approximately 7:49 p.m., using Facebook
Messenger, POLAND messaged ALTHOF LONG, stating, “[t]he city is blocked shut bro.”

34. Onor about May 30, 2020, at approximately 7:50 p.m. and 7:56 p.m., using
Facebook Messenger, ALTHOF LONG responded, “Cleveland is more lit anyway,” and “[a]nd
if not Pittsburgh then we can hit Cleveland OH.”

35.  Onor about May 30, 2020, at approximately 8:02 p.m., using Facebook
Messenger, ALTHOF LONG messaged POLAND that he was leaving to pick him up and at
approximately 8:04 p.m. POLAND responded, using Facebook Messenger, by providing
ALTHOF LONG the address in Erie, Pennsylvania, where ALTHOF LONG should go.

36. Onor about May 30, 2020, at approximately 8:30 p.m., using Snapchat,
POLAND messaged “BPC,” an individual using an online moniker known to the Grand Jury,
stating, “I’m going to Cleveland to riot.”

37,  Onor about May 30, 2020, at approximately 8:30 p.m., using Snapchat,
POLAND again messaged BPC, stating, “I’m gonna see if I can’t break into a designer store.”

38. On or about May 30, 2020, ALTHOF LONG and POLAND traveled from the

Commonwealth of Pennsylvania to the State of Ohio.
 

Case: 1:20-cr-00290-PAG Doc #: 8 Filed: 06/11/20 8 of 10. PagelD #: 200

39. On or about May 30, 2020, ALTHOF LONG and POLAND transported a Glock .
semi-automatic firearm in interstate commerce from the Commonwealth of Pennsylvania to the
State of Ohio.

40. Onor about May 30, 2020, at approximately 11:57 p.m., using Snapchat,

POLAND messaged GM. an individual known to the Grand Jury, stating, “My phone died but
me and mass n****s busted into some bars. I got a whole a*s bottle of liquor.”

Al. On or about May 30, 2020, ALTHOF LONG and POLAND were arrested near
the intersection of East 8th Street, an alleyway, and Huron Avenue in downtown Cleveland, |
Ohio, in possession of a black backpack purchased at a Walmart in Pennsylvania, a hammer, two
containers of Sterno Firestarter Instant Flame Gel, a can of spray paint and a glass bottle of
liquor with a bar-style pour top. The Glock semi-automatic firearm and two magazines loaded
with ammunition were located in their vehicle,

All in violation of Title 18, United States Code, Section 371.

COUNT 2
(Conspiracy to Use Fire to Commit any Felony, 18 U.S.C. §§ 844(h)(1) and (m))
The Grand Jury further charges:

42. The allegations set forth in paragraphs 1 through 11 and 16 through 41 are
incorporated by reference as if fully set forth herein.

43, On or about May 30, 2020, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants BRANDON MICHAEL ALTHOF LONG and DEVON BRYCE
POLAND did conspire with each other to knowingly use fire to commit a felony prosecutable in

a court of the United. States to wit: Interstate Travel to Riot, pursuant to 18 U.S.C. § 2101 and
Case: 1:20-cr-00290-PAG Doc #: 8 Filed: 06/11/20 9 of 10. PagelD #: 201

Interstate Transportation of a Firearm to Commit Civil Disorder, pursuant to 18 U.S.C. § 231, in
| violation of Title 18, United States Code, Sections 844(h)(1} and (m).
COUNT 3
(Interstate Travel to Riot, 18 U.S.C. § 2101(a))

The Grand Jury further charges:

44, The allegations set forth in paragraphs 1 through 11 and 16 through 41 are
incorporated by reference as if fully set forth herein.

45. On or about May 30, 2020, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants BRANDON MICHAEL ALTHOF LONG and DEVON BRYCE
POLAND traveled in interstate commerce from the Commonwealth of Pennsylvania to the State
of Ohio, with intent (1) to incite a riot, (2) to organize, promote, encourage, participate in, and
catty ona riot, (3) to commit an act of violence in furtherance of a riot, and (4) to aid and abet
any person in inciting and participating in and carrying on a riot and committing any act of
violence in furtherance of a riot, and during the course of such travel performed and attempted to _
perform any other overt act for any purpose specified in (1), (2), (3) and (4) of this paragraph, as
alleged in paragraphs 16 through 41 above, in violation of Title 18, United States Code, Section
2101 (a).

| COUNT 4

(Transporting any Firearm in Furtherance of Civil Disorder, 18 U.S.C. § 231(a)(@))
The Grand Jury further charges: |

46. The allegations set forth in paragraphs 1 through 11 and 16 through 41 are

incorporated by reference as if fully set forth herein.
Case: 1:20-cr-00290-PAG Doc #:8 Filed: 06/11/20 10 of 10. PagelD #: 202

47. On or about May 30, 2020, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants BRANDON MICHAEL ALTHOF LONG and DEVON BRYCE
POLAND, did transport in commerce from the Commonwealth of Pennsylvania to the State of
Ohio a firearm, knowing and having reason to know and intending that the firearm would be

used unlawfully in furtherance of a civil disorder, in violation of Title 18, United States Code,

Section 23 1(a\(2).

_A TRUE BILL.

 

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

10

 
